Case 5:18-cv-00911-XR Document 41 Filed 12/21/19 Page 1of5

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION
SADIE HACKLER, on behalf of herself ) SA-18-CV-911-XR
and all others similarly situated
v. )

TOLTECA ENTERPRISES INC., dba
THE PHOENIX RECOVERY GROUP )

TOLTECA’S MOTION TO VACATE, SET ASIDE
AND RECONSIDER THE SUMMARY JUDGMENT
ORDER & TO DISMISS FOR LACK OF JURISDICTION

Now comes Tolteca Enterprises Inc., dba The Phoenix Recovery Group (“PRG”) who
would show as follows.

1. This is a class action case brought against PRG.

. Plaintiff sued for herself and as class representative.

3. PRG’s counsel of record reviewed the American Collection Association’s December
2019 magazine that set out the top 10 cases affecting the debt collection industry. In that issue,
the ACA magazine contained an article on a recent 7® Circuit opinion that is exactly like the case
before this Court in that:

a. The case is a class action;

b. The debt collector omitted the phrase “in writing” to the consumer-debtor in the
dunning letter sent to the consumer;

c. The Plaintiff and class alleges FDCPA violations.

The opinion in case No. 17-3 162, Paula Casillas v. Madison Avenue Associates Inc.,
United States Court of Appeals for the Seventh Circuit is attached..

4. In this case before the Court, summary judgment on liability was granted on
Case 5:18-cv-00911-XR Document 41 Filed 12/21/19 Page 2of5

12/11/2019 (Doc. #39). At the time, defense counsel was not aware of the 7" Circuit case in
Casillas.

5. The summary judgment on liability concerns a form letter that omitted the terminology
“in writing” from the dunning letter PRG sent to the Plaintiff. It also alluded to a collection fee
without clarifying the amount of the collection fee or if it was included in the debt.

6. Following the logic and analysis of the 7 Circuit opinion in Casillas the summary
judgment as to the form letter which omitted “in writing” should be vacated, set aside and
reconsidered because there is “no harm, no foul”. The Casillas Plaintiff sustained no injury in
fact and therefore had no standing. Similarly and for the same reasons, Plaintiff Hackler
sustained no injury in fact and none was shown in the motion for summary judgment and none
was found in the Order for Summary Judgment on Liability.

Consequently, Plaintiff Hackler has no standing. Therefore, this Court does not have any
jurisdiction and PRG has no liability to Ms. Hackler, the Plaintiff and to the class.

Furthermore, the issue of standing is a jurisdictional requirement and jurisdictional
defects can be raised at anytime. In any event, the summary judgment on liability is interlocutory
and not a final judgment can is subject to being challenged.

7. Regarding the claim about the collection fee, it is not a foregone conclusion that a
collection fee is the same as the omission of the “in writing” language as a form letter matter.
Not every consumer-debtor is assessed a collection fee thus there is no class commonality.

8. Also, the 7" Circuit opines that “harm” must be pleaded and proved. Whether “harm”
occurred is a genuine issue of material fact in Plaintiff Hackler’s case which means that Plaintiff
has not established liability as a matter of law.

9. Plaintiff Hackler has the initial burden of proof to demonstrate the absence of a
Case 5:18-cv-00911-XR Document 41 Filed 12/21/19 Page 3of5

genuine issue of material fact. Celotex Corp. v. Carrett, 477 U.S. 317, 323 (1 986); Adams v.
Travelers Indem. Co., 465 F. 3d 156, 163 (5 Cir. 2006). Plaintiff Hackler did not carry her
burden to show the absence of any material fact.

10. All Plaintiff Hackler has shown is that she received an incomplete letter which is
insufficient to establish federal jurisdiction.

11. Revisting the collection fee, a mere $50, is a trivial matter not amounting to any real
harm either. See, Goodrick v. Cavalry Portfolio Sves. LLC, No. CIV 12-1822 PHX, 2013 US.
Dist. Lexis 11717, 2013 WL 4419321 (Dist. Ariz. Aug. 19,2013)(noting that failure to itemize is
not actionable under the FDCPA); Donohue v. Quick Collect Inc., 592 F.3d 1027, 1034 (9" Cir.
2010); In any event, there is no demonstrable proof Plaintiff Hackler was harmed by PRG’s
purported failure to 1) state the “in writing” mechanism to dispute or verify a debt; or, 2) to
itemize the $50 collection fee, which PRG asserts is trivial and immaterial'; and 3) there is no
showing that the total amount due stated on the letter to Plaintiff is inaccurate. Plaintiff was told
there was a $50 agency fee on her account statement. Thus, the “total due” is accurately stated to
Plaintiff Hackler. (See, Exhibits, attached).

12. Additionally, PRG did mark her debt as a disputed item with the credit bureaus. So
Ms. Hackler obtained no less protection than had she been informed to do so through a written
dispute. The lack of “in writing” is immaterial. Plaintiff sustained no harm, real or theoretical.

Any mistakes PRG did were of no real consequence and was nothing more than a “bare
procedural violation” . Spokeo v. Robins, 136 S. Ct. 1540, 1549 (2016). Plaintiff Hackler has

not shown a sufficient basis for federal question jurisdiction.

 

‘In the Fifth Circuit, it is a question of fact as to whether an unsophisticated consumer
would perceive a debt collection letter as deceptive or misleading. Carter v. First Nat.
Collectoin Bureau Inc., 135 F. Supp. 3d 565, 569 (S.D. Tex. 2015).
Case 5:18-cv-00911-XR Document 41 Filed 12/21/19 Page 4of5

In the Hackler case the rationale of “no harm, no foul” and de minimis no curat lex (the
law will not redress trifling matters), should apply to justify overturning the summary judgment.

13. In support hereof, the declaration of Eric Allen is attached which shows that Ms.
Hackler’s account was marked disputed and she received the statement of account which showed
the agency fee of $50 and the total due amount (which is the same total due as on the letter Ms.
Hackler received). The declaration supports the notion of no harm and immateriality of the
Plaitniff’s contentions for herself and all others similarly situated.

WHEREFORE, Defendant PRG asks the Court to reconsider its summary judgment on
liability and vacate and set aside the summary judgment because Plaintiff lacks standing and
sustained no concrete injury despite a hypertechnical claim of a FDCPA statutory violation.
Furthermore, on reconsideration and vacating and setting the summary judgment aside, the Court
should dismiss Plaintiff's lawsuit with prejudice for want of jurisdiction, lack of standing, lack of
a concrete injury in fact and dismiss the class action.

S/Tom Clarke

Texas Bar No. 04318600
8026 Vantage Dr., Suite 105
San Antonio, Texas 78230

210/340-8448
210/348-7946 fax

tclarkeatty7(@aol.com
Attorney for Defendant

CERTIFICATE OF SERVICE
I certify that the foregoing has been e-filed with the Court’s CM/ECF electronic filing
system which will give electronic notice to the Plaintiff's attorneys of record on December 23,

2019.

S/Tom Clarke
Case 5:18-cv-00911-XR Document 41 Filed 12/21/19 Page5of5

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION
SADIE HACKLER, on behalf of herself ) SA-18-CV-911-XR
and all others similarly situated
v. )
TOLTECA ENTERPRISES INC., dba
THE PHOENIX RECOVERY GROUP )
ORDER

The Court grants the Defendant’s motion to reconsider the summary judgment on liability
and upon reconsideration finds that the summary judgment should be and is vacated and set aside
and further finds that the Plaintiff has no standing therefore this Court dimisses this case for lack
of jurisdiction with prejudice.

Signed

 

 

Xavier Rodriguez, U.S. District
Court Judge
